ALLOWABILITY NOTICE
The following claims are pending in this office action: 1-7, and 10.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of Applicant’s IDS form 1449 filed 05/25/2021 is attached to the instant Office action. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kory Christensen on 09/22/2021.  
The claims are amended as follows:
(Previously Presented) A vehicle-oriented service providing system comprising:
an in-vehicle device mounted in a vehicle and configured to transmit a waiting state to a push information server and receive commands that are applied to a control device inside the vehicle;
a vehicle information server configured to transmit the commands to the in-vehicle device; and
the push information server configured to mediate the transmission of the commands from the vehicle information server to the in-vehicle device,

wherein, in the commands, a security level prescribed in advance for each of the commands is set,
wherein the vehicle information server is configured to perform encryption corresponding to the security level on the commands and request the push information server for transmission of the encrypted commands,
wherein the push information server is configured to:
receive the commands from the vehicle information server,
when the waiting state of the vehicle is a push reception disable state, store the commands and wait until the vehicle is brought into a push waiting state, and
when the waiting state of the vehicle is a push reception disable state and the vehicle is not brought into the push waiting state after a predetermined time has elapsed, notify the vehicle information server of transmission failure due to overtime and discard the commands, and
when the waiting state of the vehicle is a push waiting state, transmit the commands to the vehicle, and
wherein the in-vehicle device is configured to:
wait for commands from the push information server so as to receive the encrypted commands solely from the push information server,
receive the encrypted commands from the vehicle information server by way of the push information server,
decrypt the received encrypted commands, and
solely when encryption corresponding to a security level equal to or higher than the security level set in advance in the commands is performed, execute the commands.
(Original) The vehicle-oriented service providing system according to claim 1, wherein the vehicle information server is configured to generate the commands based on a predetermined condition without receiving a request from the in-vehicle device and transmit the commands to the in-vehicle device.

(Previously Presented) The vehicle-oriented service providing system according to claim 1, wherein the in-vehicle device includes:
a first processor configured to perform the reception, the decryption, and the execution of the commands; and
a second processor configured to perform solely communication that is not applied to the control device inside the vehicle with the vehicle information server or another server.

(Original) The vehicle-oriented service providing system according to claim 1, wherein the security level is divided into two or more levels.

(Original) The vehicle-oriented service providing system according to claim 1, wherein:
the in-vehicle device is configured to transmit a request that is applied to the control device inside the vehicle to the vehicle information server; and
the vehicle information server is configured to, when the request is received from the in-vehicle device, transmit the command corresponding to the request to the in-vehicle device.

(Original) The vehicle-oriented service providing system according to claim 1, further comprising a portable terminal configured to transmit a request that is applied to the control device inside the vehicle to the vehicle information server,
wherein the vehicle information server is configured to, when the request is received from the in-vehicle device, transmit the command corresponding to the request to the in-vehicle device.

(Original) The vehicle-oriented service providing system according to claim 1, wherein the vehicle information server is configured to:
transmit a plurality of the commands as one transmission unit to the in-vehicle device; and
perform encryption corresponding to a security level of a command having a highest security level among the commands included in the transmission unit on the transmission unit.

(Cancelled) 

(Cancelled) 

(Previously Presented) A command transmission method that, in a vehicle-oriented service providing system including an in-vehicle device, a vehicle information server, and a push information server connected to a communication network, performs command transmission from the vehicle information server to the in-vehicle device, the command transmission method comprising:

with the vehicle information server, performing encryption corresponding to a security level prescribed in advance for each of the commands on the commands to be transmitted and requesting the push information server for transmission of the encrypted commands;
with the push information server,
receiving the waiting state from the in-vehicle device,
when the waiting state of the in-vehicle device is a push reception disable state, storing the encrypted commands, and
when the waiting state of the vehicle is a push reception disable state and the vehicle is not brought into the push waiting state after a predetermined time has elapsed, notifying the vehicle information server of transmission failure due to overtime and discarding the commands, and
when the waiting state of the vehicle is a push waiting state, transmitting the encrypted commands to the in-vehicle device; and
with the in-vehicle device, decrypting the received encrypted commands, and solely when encryption corresponding to a security level equal to or higher than the security level set in advance in the commands is performed, executing the commands.

Reasons for Allowance
Claims 1-7, and 10 are allowed
The following is an examiner’s statement of reasons for allowance:  The cited prior art references do not alone or in combination teach the recited features of independent claims 1-10.  While the 
Halash et al. (US Pub. 2019/0230206) broadly teaches a vehicle oriented service providing system where commands may be transmitted from vehicle information server to an in-vehicle device, and a push information server configured to mediate the transmissions.  However, Halash does not teach a security level prescribed in advance for each of the commands, and pushing the commands depending on the state of the vehicle.  
McCall et al. (US Pub. 2008/0127322) and Lambert et al. (US Patent No. 6,367,016) broadly teaches a security level prescribed in advance for the commands, decrypting the commands, and executing the commands when encryption corresponding to a certain security level is set.  However, Halash does not teach features of the push information server associated with security of the commands.  
Moran (US Pub. 2009/0300595) teaches a controller that stores software from a vehicle information server.  The controller may push software to an in-vehicle device, where the push action is associated with the state of the device.  However, Moran does not teach a push disable state that is separate from a “secured state” and the broadest reasonable interpretation does not suggest any of the vehicle states disclosed in Moran could correspond to the “push reception disable state” of the instant application.  
Sawada et al. (US Pub. 2002/0016858) teaches a LAN switch that discards or forwards packets due to the state of a port.  Although a “disconnected” state of a port may parallel a “push reception disable” state, and the LAN switch also sends a notification to the server, the broadest reasonable interpretation 
Yamanaka et al. (US Patent No. 6,757,283) discloses a packet header analyzer/content filter that discards a command after a predetermined time has elapsed, due to overtime.  However, similarly to Sawada, the push information server described by the applicant is narrowly tailored to the state of the vehicle for the purposes of security of the vehicle, and is not compatible with the teachings of Yamanaka.   
Kang et al. (US Pub. 2019/0215376) discloses a push server for providing remote server to a vehicle and a system using the push server, and an activation, and deactivated state of the vehicle.  However, Kang does not disclose any action to be taken by the push sever in response to the state of the vehicle.  
Ikawa, et al., "DSRC local communication platform and its application to information push service," IEEE Intelligent Vehicles Symposium, 2004, pp. 105-110, describes a push service, and specifies that a typical push service is not compatible with providing information to a driving vehicle, as it requires fast set-up of communications link and transmission.  However, Ikawa does not contemplate discarding the packet based on the state and security parameters set by the vehicle, and is instead directed towards a decision table that includes the destination unit of the vehicle, and the content/application type of the message in order to determine how the information is pushed to the vehicle.   
These reasons along with the other recited features of independent claims 1, 8, and 10 and their dependent claims make the claimed inventions allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493